March 19, 2021


                                                            Supreme Court

                                                            No. 2018-339-Appeal.
                                                            (WC 16-27)

            Charles Martin et al.            :

                         v.                  :

                 Glen Wilson et al.          :




                 NOTICE: This opinion is subject to formal revision
                 before publication in the Rhode Island Reporter. Readers
                 are requested to notify the Opinion Analyst, Supreme
                 Court of Rhode Island, 250 Benefit Street, Providence,
                 Rhode Island 02903, at Telephone (401) 222-3258 or
                 Email opinionanalyst@courts.ri.gov, of any typographical
                 or other formal errors in order that corrections may be
                 made before the opinion is published.
                                                            Supreme Court

                                                            No. 2018-339-Appeal.
                                                            (WC 16-27)

           Charles Martin et al.            :

                     v.                     :

            Glen Wilson et al.              :

            Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                   OPINION

      Chief Justice Suttell, for the Court. An unneighborly dispute between

owners of adjacent parcels of land over the use of a “right of way easement” in a

subdivision in Richmond is the genesis of this appeal. More specifically, this Court

is asked to address whether an implied easement exists over a portion of a common

driveway system.

      The defendants, Glenn Wilson and Valerie Wilson (collectively defendants or

the Wilsons), appeal from a Superior Court judgment entered in favor of the

plaintiffs, Charles Martin and Nicole Martin (collectively plaintiffs or the Martins).1

The Martins succeeded on their claim for injunctive relief in Superior Court,

allowing them access to a common driveway for the purpose of entering and exiting

their property and enjoining the Wilsons from interfering with such use. Conversely,


1
 We note that there are inconsistencies in the record regarding the spelling of Mr.
Wilson’s first name. We utilize the proper spelling, “Glenn.”

                                         -1-
the Wilsons’ counterclaims for trespass and injunctive relief were dismissed by the

trial justice. On appeal, the Wilsons contend that the trial justice erred by (1)

allowing parol evidence to be admitted; (2) finding an implied easement over the

common driveway; and (3) finding that the Wilsons’ counterclaims were moot. For

the reasons set forth in this opinion, we affirm the judgment of the Superior Court.

                                          I

                                 Facts and Travel

      On February 13, 1995, William and Anna Rzepecki conveyed a large tract of

land on Kingston Road (Route 138) in Richmond, Rhode Island, to Midwestern

Homes, Inc. (Midwestern Homes). Previously, on January 24, 1995, a plan had been

recorded in the land evidence records establishing an eight-lot subdivision, North

County Estates (the subdivision). A private right-of-way, or common driveway

system, was created on the subdivision for purposes of constructing homes,

installing septic systems, and providing access to the lots without impacting existing

wetlands.   The plan for the subdivision was approved by the Rhode Island

Department of Environmental Management (DEM), the Rhode Island Department

of Transportation (DOT), and other agencies as required.

      On October 29, 1996, the Wilsons purchased Lot 4 of the subdivision from

Midwestern Homes. The warranty deed included a reference to map 168, slide 118B




                                        -2-
in the land evidence records.2 This map did not include any depiction or reference

to the common driveway system. The Wilsons have owned this property from the

time of purchase to the present and lived there continuously until approximately

mid-2016. At the time of trial, their property was occupied by tenants.

       On May 31, 2013, the Martins took title to Lot 3 of the subdivision. This lot

had three prior owners, only one of whom had a deed that included any reference to

the common driveway system. The Martins’ deed included a reference to map 168,

slide 118B. The Martins reside on this property with their son, who has severe

disabilities.

       Both the Martins and the Wilsons access their homes through the common

driveway system that runs south off Route 138. The common driveway climbs a

steep hill atop of which are situated their respective homes. The common driveway

forks to the Martins’ private driveway on the right (the first entrance); it then

continues a short distance to the Wilsons’ house on the left. At trial, Mrs. Martin

testified that, at the time they purchased their property, there was a second means of



2
  We note that the “Recorded Plan for North County Estates” was recorded in the
Richmond Land Evidence Records on January 24, 1995, at 3 p.m. and is referenced
as map 168, slide 118B. That document depicts the eight-lot subdivision without
any easement, right-of-way, or common driveway system. Simultaneously,
however, a “Right of Way Easement Plan for North County Estates” was recorded
as map 168, slide 119A, showing the easement to which we refer as the common
driveway system. Significantly, the original deeds conveyed by Midwestern Homes
to both Lots 3 and 4 contain a reference only to map 168, slide 118B.

                                        -3-
egress to the common driveway system. One could enter their private driveway at

the first entrance, continue in a southerly direction past their house, then curve to the

east to connect back to the common driveway system (the southerly exit). The

common driveway system itself continues in a southerly direction, straddling the

properties of both parties, past the Wilsons’ house on the east to the northerly

boundary of Lot 7 of North County Estates.3 It is the portion of the common

driveway system that lies south of the first entrance to the Martins’ driveway that is

the subject of the parties’ dispute.

      According to Mrs. Martin, large vehicles—such as the school buses that

dropped off or picked up their son, oil trucks, and trash trucks—would typically

either back into their driveway and leave nose-first down the hill or pull into their

driveway nose-first, then back out into the common driveway system so that they

could descend the hill in a forward direction.

      On May 25, 2015, the Wilsons had a survey completed for their property by

Clift Land Surveying, LLC. On June 24, 2015, the Wilsons’ attorney sent the

Martins a letter stating that the Martins were trespassing on the Wilsons’ property

and demanding that they cease and desist, including for purposes of turning vehicles

around. The Wilsons explained later that they took particular issue with the activities


3
  As Lot 7 is owned by The Nature Conservancy and has been dedicated for
conservation purposes, the common driveway system has been developed for
vehicular access only as far as the Wilsons’ house.

                                          -4-
of the school buses because the headlights would shine into the Wilsons’ front

bedroom—where Mr. Wilson slept for a short period of time—when the school

buses were departing in the morning. In 2015, the Wilsons began parking their cars

in such a manner that the school buses could not maneuver using any portion of the

common driveway south of the Martins’ first driveway entrance. Later, the Wilsons

erected a stockade fence—blocking the Martins from using the southerly exit—and

put up a chain across the common driveway system, south of the first entrance.

Larger vehicles—primarily school buses—then had to back down the steep hill into

another branch of the common driveway or directly onto Route 138.

      On January 19, 2016, the Martins filed the current action against the Wilsons.

The plaintiffs sought a permanent injunction ordering defendants to remove the

chain across the common driveway and to cease any actions that would hinder

plaintiffs’ use of the common driveway and a permanent mandatory injunction

requiring defendants to remove the stockade fence placed along the boundary line.

The defendants answered and filed a counterclaim, requesting that they be awarded

damages for plaintiffs’ trespass onto their property and that the Superior Court enjoin

plaintiffs from traveling past the first entrance on the common driveway.

      On February 4, 2016, the Superior Court entered a temporary restraining order

requiring defendants to remove the chain from the common driveway and to refrain

from parking their vehicles within forty feet of the entrance to plaintiffs’ property.


                                         -5-
On March 10, 2016, the temporary restraining order was modified to allow

defendants to place the chain across the common driveway. A two-day bench trial

was held, commencing on January 9, 2018.

                                         A

                                     The Trial

      At trial, plaintiffs called Christopher Duhamel, Mrs. Martin, and Jennifer

McHugh to testify. Mr. Duhamel was a principal at DiPrete Engineering Associates,

a civil engineering and land surveying firm; and, at the time of trial, he had been a

professional engineer and professional land surveyor for over twenty-five years. Mr.

Duhamel was the engineer who oversaw the permitting for the subdivision. He was

responsible for acquiring zoning permitting, planning board permitting, and

environmental permitting.

      In regard to environmental permitting, Mr. Duhamel testified that he had to

gain approval from the DEM Division of Freshwater Wetlands, because there were

“freshwater wetlands that are regulated on the property that are required to be

protected.” As a result of the zoning and environmental restrictions, the engineering

firm, as a means of providing ingress and egress to each of the lots from the public

road, “created a private right-of-way to access the lots. The private right-of-way

would be to avoid any wetlands or impact to any wetlands.” Mr. Duhamel testified

that the location of the houses in the subdivision was determined “from the testing


                                        -6-
that’s done onsite, the approved soil areas, approved by RIDEM, ISDS [individual

sewage disposal system] Division, and then designing a septic system within that

area and then designing a house in that proximity.” 4 The common driveway also

had to be “located outside of protected wetlands and protected buffers.”5

       Mr. Duhamel further discussed the septic tank installation, explaining that the

septic system was determined to conform with the appropriate plan on July 10, 1996.

Mr. Duhamel testified that this indicates that the driveway had to be in existence at

the time because, otherwise, “none of this construction could have occurred[.]” He

also testified that “[his] office inspected all these stages of the site construction, and

[they] utilized that access to get to the lots.”

       Mrs. Martin testified regarding not only her experience with defendants and

the property at issue but also about her experience as the Manager of the Statewide

Transportation Program for the Rhode Island Department of Education, through her

employer TransPar. Mrs. Martin described her property as “at the top of a very steep

hill.” She stated that

              “[w]hen you come off of [Route] 138, you have to go up
              an easement that’s very, very steep. At the top of the hill
              my house is situated on a property, the front yard slopes

4
  The DEM ISDS Division is now known by the acronym OWTS (onsite water
treatment system).
5
  According to Mr. Duhamel, buffers are “defined by DEM as within 50 feet of a
wooded wetland. A wetland that’s less than three acres in size would not have a
* * * buffer. A stream that’s less than 10-feet wide would have a 100-foot riverbank
wetland, a 100-foot buffer.”

                                           -7-
             down. There’s another easement leading to another
             neighbor on the other side of [my] home, and then there’s
             woodlands that are wetlands that abut Route 138, and then
             I have property at the rear of our house that is fairly flat at
             that point and more woodlands in the back.”

Mrs. Martin also described parts of her property as having “rocks, trees, and * * *

very large boulders.” She further stated that, at the time she purchased the property,

the Martins had two entrances to their property from the common driveway. The

first entrance is paved and branches from the common driveway at a point slightly

north of their house. The second entrance, the southerly entrance, was a dirt area

that was past the Martins’ home and connected the Martins’ driveway back to the

common driveway at a further southerly point.

      Mrs. Martin testified that her son was picked up and dropped off by his school

buses in the morning and afternoon five days a week throughout the entire year,

other than the month of August. Mrs. Martin’s son “received door-to-door bus

service per the [Americans with Disabilities Act] for special needs individuals since

he started school at age three.” The morning bus typically would pick up the

Martins’ son between 6:30 a.m. and 7 a.m.6 Mrs. Martin observed the school buses

using their headlights and flashing their yellow and red lights when picking up her

son. She also testified that, due to her profession, she knew that federal and state



6
  Mrs. Wilson, in her testimony, pegged the time as “between 6:05 [a.m.] and 6:15
[a.m.].”

                                          -8-
guidelines regulate the use of the lights during pickup and drop-off of students. The

bus would also make several noises; “[t]he first would be the driver announcing his

arrival over the PA system, and the second would be the backup alarm that turns on

the second the bus is put in reverse.” Mrs. Martin testified that, during their first few

years living in their home,

             “the bus would typically come up and either back into
             [plaintiffs’] driveway, load [their] child, and then leave
             driving nose-first down the hill * * * [or] would pull into
             [their] driveway nose-first and then back out onto the
             common driveway * * * it backs up and then would go
             down nose-first.”

      Mrs. Martin testified that defendants began impeding plaintiffs’ use of the

common driveway by

             “parking cars in the common driveway right after the
             entrance to [the Martins’] driveway so that a school bus
             that would pull into [their] driveway nose-first could not
             back up * * * or if they wanted to pull forward and then
             back into [the] common driveway, they also could not do
             that because the cars were there.”

Mrs. Martin then stated that defendants placed a chain across the common driveway

“right after the entrance” to plaintiffs’ driveway. Mrs. Martin also stated that the

southerly entrance remained the same until 2015, when the Wilsons erected the fence

blocking the southerly entrance from access to the common driveway. Mrs. Martin

also testified that, after the fence was erected, stones were placed along the common

driveway directly across from the entrance to plaintiffs’ driveway.


                                          -9-
      Mrs. Martin observed that, once the Wilsons started parking cars and placed

a chain across the common driveway, the school buses had to change the way they

picked up and dropped off her son. She stated that the bus “at times would have to

stay out on the common driveway itself because it could not back up anywhere to

turn around, and then it would have to back all the way back down the common drive

to 138 or one of those other branches of the easement.” Mrs. Martin testified that

this was particularly concerning because

             “there’s no lighting, so they only have their reverse lights
             when they’re backing down the hill. It’s a very steep
             grade, and you cannot see where you’re going because
             you’re pointed down. * * * [T]he drivers usually use their
             aide as a second set of eyes, and even with the aide looking
             out the rear of the bus, they would have a hard time
             knowing when they needed to start turning onto the branch
             of the easement that leads to Lot 2. And a lot of times they
             would have to come back up and take multiple shots at it
             because they could not see. Those taillights were not
             enough light. Snow and ice, sliding, slipping. They on
             one day actually slid to the side of the road, and where the
             snow is banked because of the plow, they got stuck there
             for a little while before they could get themselves out.”

Mrs. Martin further testified that the oil and trash trucks had operated similarly to

the bus and also had to change their operation once the fence and chain were erected.

      Jennifer McHugh, a bus attendant for school bus company First Student,

testified that she was a bus monitor for about two years while the Martins’ son rode

the bus. She also testified that, when she was first on the bus picking up the Martins’

son, the bus “would go up the driveway, up to [his] driveway entrance. [It] would

                                        - 10 -
have to pull forward and back into his driveway to safely load him.” Ms. McHugh

also stated that the Martins’ driveway presents a challenge in the morning when it is

dark, particularly in bad weather and when trying to back up.

      The defendants then called Mrs. Wilson, Mr. Wilson, Attorney Justin Shay,

and Mrs. Martin to testify. Mrs. Wilson testified that she and her husband lived

continuously in their home in the subdivision from October 1996—when they

purchased the property from Midwestern Homes—until approximately a year and a

half before trial. Mrs. Wilson also testified that, when they moved into their home,

all of the homes in the subdivision were built and some were already occupied. She

further stated that none of the prior owners of Lot 3 ever used the portion of the

common driveway south of the first entrance.

      Mrs. Wilson testified that at some point she and her husband erected the

stockade fence. She also testified that they put up a small stone wall across from

plaintiffs’ driveway because Mr. Martin was backing his truck onto their property

and digging up the dirt. Further, she stated that none of her prior neighbors had

attempted to use the southerly entrance as a second driveway. Mrs. Wilson also

testified that she and her husband placed a chain across the driveway to prevent the

school buses from accessing the common driveway south of the Martins’ first

entrance. However, prior to plaintiffs moving into their property, defendants never




                                       - 11 -
had occasion to prevent anyone from accessing this disputed part of the common

driveway.

      Mr. Wilson testified that he is a retired truck driver and purchased his home

with his wife in 1996. He also testified that, between 1996 and 2013, he had

observed oil trucks, UPS trucks, and garbage trucks enter the property now owned

by plaintiffs. Mr. Wilson stated that on those occasions the trucks would “turn

around then back up the hill.” However, he also agreed that a school bus would have

difficulty backing down the long driveway unless it had the proper lights.

      Mr. Wilson reiterated that he and his wife had placed the rocks across from

the Martins’ driveway entrance. They also put the chain up across the common

driveway around the same time. He stated that they placed the rocks there because

“the Martins were backing out of their driveway, lipping over [the Wilsons’] tar and

tearing it up, along with the school buses, which has dislodged the rocks, hitting it

with their bumpers.”

      Attorney Justin Shay testified as an expert title attorney with thirty-five years

of experience. He stated that the legal description in defendants’ deed did not refer

to any easements, rights-of-way, or common driveways. Attorney Shay also noted

that the deed referred to plat map 168, slide 118B. He testified that the referenced

map does not depict any rights-of-way or easements. Attorney Shay further stated

that the same map is referenced in the deed for Lot 3 granted by Midwestern Homes.


                                        - 12 -
                                          B

                            The Trial Justice’s Decision

       On October 3, 2018, the trial justice issued her written decision. As a

threshold issue, the trial justice determined that Mr. Duhamel’s testimony was

admissible because “it is unclear and ambiguous as to whether Midwestern Homes

intended to convey the easements and Rights-of-Way—depicted in [s]lide 119A[.]”

       Although the trial justice rejected plaintiffs’ argument that they had an

easement by incipient dedication, she found that an implied easement existed over

the common driveway. The trial justice found that Mr. Duhamel’s testimony

evidenced that an easement was required for the property’s use and enjoyment,

noting that the “construction and development of the Subdivision could not have

occurred without the Right-of-Way driveway system in place allowing access to

each Subdivision Lot.”

       The trial justice then concluded that the Martins should prevail on their claim

for injunctive relief. The trial justice also rejected defendants’ counterclaims,

determining that many of those claims were moot once an implied easement was

found. Accordingly, the trial justice allowed plaintiffs access to the disputed area of

the common driveway and permanently prohibited defendants from obstructing such

use.




                                        - 13 -
      Final judgment entered on October 24, 2018. The defendants filed a timely

notice of appeal on November 8, 2018.

                                          II

                                Standard of Review

      It is well established that “this Court will not disturb the findings of a trial

justice sitting without a jury unless such findings are clearly erroneous or unless the

trial justice misconceived or overlooked material evidence.” Quillen v. Macera, 160

A.3d 1006, 1010 (R.I. 2017) (brackets and deletion omitted) (quoting Gregoire v.

Baird Properties, LLC, 138 A.3d 182, 191 (R.I. 2016)). This Court will “accord

great weight to a trial justice’s determinations of credibility, which, inherently, are

the functions of the trial court and not the functions of the appellate court.” Id.

(quoting Gregoire, 138 A.3d at 191). “When the record indicates that competent

evidence supports the trial justice’s findings, we shall not substitute our view of the

evidence for his or hers even though a contrary conclusion could have been reached.”

Id. (brackets omitted) (quoting Gregoire, 138 A.3d at 191). However, we “review

questions of law de novo.” Id. (quoting Gregoire, 138 A.3d at 192).

      “[W]hen reviewing the grant or denial of a permanent injunction, we will

reverse the lower court on appeal only when it can be shown that the trial justice

misapplied the law, misconceived or overlooked material evidence or made factual

findings that were clearly wrong.” JHRW, LLC v. Seaport Studios, Inc., 212 A.3d


                                        - 14 -
168, 175 (R.I. 2019) (quoting Nye v. Brousseau, 992 A.2d 1002, 1010 (R.I. 2010)).

“The issuance and measure of injunctive relief rest in the sound discretion of the trial

justice.” Cullen v. Tarini, 15 A.3d 968, 981 (R.I. 2011). “On review, the decision

of the trial court made in the exercise of a discretionary power should not be

disturbed unless it clearly appears that such discretion has been improperly exercised

or that there has been an abuse thereof.” Id. (brackets omitted) (quoting Keystone

Elevator Co. v. Johnson & Wales University, 850 A.2d 912, 921 (R.I. 2004)).

                                          III

                                      Discussion

      Before this Court, defendants claim that the trial justice made several errors

in issuing her decision. First, defendants claim that the trial justice erred in allowing

parol evidence to be admitted as it pertains to the warranty deeds.             Second,

defendants argue that the trial justice committed an error in finding that an implied

easement existed in this case. Finally, defendants contend that, because the implied

easement did not exist here, their counterclaims were not moot.

      The plaintiffs reply that courts routinely consider other kinds of extrinsic

evidence to determine whether an implied easement exists. Further, they assert that

this evidence does not affect the terms of the deed but rather explains the surrounding

circumstances; thus, by its nature, the evidence cannot be parol evidence. The

plaintiffs also argue that the initial owner of this property, Midwestern Homes, used


                                         - 15 -
this easement before severance and that the use of the easement is reasonably

necessary for plaintiffs’ enjoyment of their property. Accordingly, they argue that

the trial justice properly determined that an implied easement exists. Finally,

plaintiffs contend that, because the trial justice properly found in their favor and

granted an injunction, the trial justice also properly found that defendants’ claims

were moot.

                                         A

                                  Parol Evidence

      The defendants first argue that the trial justice committed an error by

considering Mr. Duhamel’s testimony in the course of determining Midwestern

Homes’s intent regarding the existence of easements in the subdivision.          The

defendants contend that this testimony was parol evidence that alters the terms of

the relevant deeds, which do not reference either the easements or a map depicting

the easements. The defendants argue that any maps not referenced in the deed also

should be considered to be parol evidence and should not have been considered by

the trial justice to determine whether an easement exists. The defendants further

contend that the interpretation of the language in the Wilsons’ deed and the Martins’

deed is central to the determination of whether plaintiffs had an easement over the

common driveway.




                                       - 16 -
      “[T]he parol evidence rule bars the admission of any previous or

contemporaneous oral [or written] statements that attempt to modify an integrated

written agreement.” Fleet National Bank v. 175 Post Road, LLC, 851 A.2d 267, 276

(R.I. 2004). That rule is grounded in the notion “that a complete written agreement

merges and integrates all the pertinent negotiations made prior to or at the time of

execution of the contract.” Management Capital, L.L.C. v. F.A.F., Inc., 209 A.3d

1162, 1174 (R.I. 2019) (quoting Carlsten v. Oscar Gruss & Son, Inc., 853 A.2d

1191, 1195 (R.I. 2004)). “Once integrated, other expressions, oral or written, that

occurred prior to or concurrent with the integrated agreement are not viable terms of

the agreement.” Id. (quoting Carlsten, 853 A.2d at 1195).

      We agree with defendants that the language in all the relevant deeds is clear

and unambiguous. By referencing only map 168, slide 118B, those deeds did not

create an express easement to utilize the common driveway system. The fact that

slide 119A, depicting that right-of-way, was recorded in the land evidence records

at the same time as slide 118B is of no significance. The question before us,

however, is whether an implied easement was created. “The proper inquiry for the

existence of an easement by implication * * * focuses on the facts and circumstances

at the time of severance.” Vaillancourt v. Motta, 986 A.2d 985, 988 (R.I. 2009).

Such an inquiry requires the consideration of extrinsic evidence. Thus, we are of the

opinion that the trial justice appropriately considered Mr. Duhamel’s testimony and


                                       - 17 -
trial exhibits not referenced in the deeds to determine whether or not an implied

easement existed.

                                          B

                             Easement by Implication

      The defendants next argue that a permanent injunction should not have been

granted because the trial justice erred in finding that plaintiffs had an implied

easement over the disputed portion of the common driveway. The defendants assert

that the evidence before the trial justice did not establish that use of this area was

necessary for any owner of the property—past or present—now owned by plaintiffs.

The defendants further contend that the Martins’ desire to have a school bus pick up

their son in a certain manner does not outweigh defendants’ property rights.

      When the severance of land occurs, “a grant will be implied of all those

continuous and apparent easements which have in fact been used by the owner

during the unity, though they have no legal existence as easements.” Caluori v.

Dexter Credit Union, 79 A.3d 823, 830 (R.I. 2013) (quoting Wellington

Condominium Association v. Wellington Cove Condominium Association, 68 A.3d

594, 603 (R.I. 2013)). “It is well established that ‘an implied easement is predicated

upon the theory that when a person conveys property, he or she includes or intends

to include in the conveyance whatever is necessary for the use and the enjoyment of

the land retained.’” Vaillancourt, 986 A.2d at 987 (brackets omitted) (quoting Hilley


                                        - 18 -
v. Lawrence, 972 A.2d 643, 650 (R.I. 2009)). “The test of necessity is whether the

easement is reasonably necessary for the convenient and comfortable enjoyment of

the property as it existed when the severance was made.” Id. at 987-88 (brackets

omitted) (quoting Wiesel v. Smira, 49 R.I. 246, 250, 142 A. 148, 150 (1928)). The

existence of an implied easement must be established by clear and convincing

evidence. Wellington Condominium Association, 68 A.3d at 603.

      We first turn to the continuous and apparent use of the disputed section of the

common driveway by Midwestern Homes before severance of the property. The

trial justice relied heavily on Mr. Duhamel’s testimony that the common driveway

system was necessary for the construction and development of the subdivision. Mr.

Duhamel testified that “none of this construction could have occurred[,]” as to the

septic systems, foundation of houses, and other construction, if the easement was not

being utilized. He also testified that “[his] office inspected all these stages of the

site construction, and [they] utilized that access to get to the lots.” The trial justice

found this testimony to be “highly credible and most insightful.” The trial justice

also considered plat map 168, slides 118B and 119A, to ascertain Midwestern

Homes’s intent upon divesting the lots in the subdivision. She noted that both DEM

and DOT approved plans that depicted the common driveway system right-of-way,

further indicative of Midwestern Homes’s intent.




                                         - 19 -
      We defer to the trial justice’s factual findings and determinations regarding

witness credibility. See Quillen, 160 A.3d at 1010. Here, the trial justice considered

the significant amount of evidence—including testimony, aerial photographs of the

land, and various land maps—and did not overlook or misconceive such evidence.

See id. The only material evidence regarding Midwestern Homes’s use of the

common driveway systems was that to which Mr. Duhamel testified. Based on the

trial justice’s careful consideration of Mr. Duhamel’s testimony and the maps

recorded by Midwestern Homes, we find no error in the trial justice’s determination

that Midwestern Homes exercised continuous and apparent use of the common

driveway system at the time of severance.

      Finally, we must consider whether the easement was “reasonably necessary”

for the enjoyment of plaintiffs’ property at the time the severance was made. See

Vaillancourt, 986 A.2d at 987-88. The trial justice again considered Mr. Duhamel’s

“informative” testimony, noting that he testified that the “protected wetlands and

buffer zones” created a need to establish the common driveway system as a way of

ingress and egress to the various lots in the subdivision. Significantly, Mr. Duhamel

testified that at the time of severance the only access to Lot 3 (the Martins’ Lot) was

from the common driveway. Thus, he stated, “none of [the] construction could have

occurred without that access being in existence.” We think it no less reasonable that

large commercial vehicles, such as school buses and delivery trucks, be able to use


                                        - 20 -
the disputed area for turning around in order to descend the hill safely today than it

was for construction vehicles to use the same area before the lots were severed in

1996.

        After carefully reviewing the record, we are well satisfied that the trial justice

appropriately considered and weighed the evidence before her in finding that

plaintiffs established an implied easement over the disputed section of the common

driveway. We discern no error in this finding and conclude that the trial justice

neither overlooked nor misconceived material evidence in making that

determination.

        The defendants have not raised any other arguments as to the trial justice’s

granting of a permanent injunction, and therefore we deem it unnecessary to discuss

the trial justice’s determination that the other elements of a permanent injunction

were established at trial. In holding that the trial justice appropriately found that an

implied easement existed, we defer to her sound discretion in the issuance and

measure of injunctive relief.7 Cullen, 15 A.3d at 981.




7
  Because we uphold the trial justice’s determination that an implied easement
existed, we need not, and do not, address plaintiffs’ alternative argument concerning
incipient dedication.

                                          - 21 -
                                             C

                                  The Wilsons’ Claims

        Finally, the defendants argue that the trial justice erred in finding that their

claims for declaratory judgment, trespass, and equitable relief were moot, because,

according to the defendants, an implied easement did not exist. “This Court has

consistently held that a case is moot if the original complaint raised a justiciable

controversy, but events occurring after the filing have deprived the litigant of a

continuing stake in the controversy.” Hallsmith-Sysco Food Services, LLC v.

Marques, 970 A.2d 1211, 1213 (R.I. 2009) (quoting State v. Medical Malpractice

Joint Underwriting Association, 941 A.2d 219, 220 (R.I. 2008)). Because we uphold

the trial justice’s determination that an implied easement exists, these claims are

moot.

                                            IV

                                       Conclusion

        For the reasons stated herein, we affirm the judgment of the Superior Court.

The record shall be returned to the Superior Court.

        Justice Flaherty participated in the decision but retired prior to its publication.

        Justice Lynch Prata and Justice Long did not participate.




                                           - 22 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                               Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Charles Martin et al. v. Glen Wilson et al.

                                     SU-2018-339-Appeal.
Case Number
                                     (WC 16-27)

Date Opinion Filed                   March 19, 2021


Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Washington County Superior Court


Judicial Officer from Lower Court    Associate Justice Sarah Taft-Carter

                                     For Plaintiffs:

                                     Kelly M. Fracassa, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Timothy J. Robenhymer, Esq.




SU-CMS-02A (revised June 2020)